Citation Nr: 0621549	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-24 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served with the new Philippine Scouts from April 
1946 to April 1949.  See 38 U.S.C.A. § 107(b) (West Supp. 
2005); 38 C.F.R. § 3.40(b) (2005).  He died in March 1991.  
The appellant purports to be his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 decision by the RO.  In her 
substantive appeal, dated in July 2004, the appellant 
indicated that she wished to limit her appeal to the matter 
of service connection for the cause of the veteran's death.  
Accordingly, the Board will limit its consideration to that 
issue.


FINDINGS OF FACT

1.  The veteran died in March 1991.

2.  The immediate cause of the veteran's death was Koch's 
pulmonary; diabetes mellitus was identified as a significant 
condition contributing to death.

3.  At the time of the veteran's death, he had no 
disabilities that had been adjudicated service connected.

4.  The veteran's fatal disease process cannot be attributed 
to his period of military service or to any applicable 
presumptive period.




CONCLUSION OF LAW

The veteran's death cannot be attributed to service.  
38 U.S.C.A. §§ 107, 1110, 1112, 1113, 1131, 1310, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.40, 3.159, 
3.203, 3.303, 3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant maintains that service connection should be 
established for the cause of the veteran's death.  She 
contends that the veteran was a prisoner of war (POW) from 
May to June 1942; that he suffered from malaria and beriberi; 
and that those conditions led to Koch's pulmonary (i.e., 
pulmonary tuberculosis) and diabetes mellitus, which then 
caused his death.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.

In the present case, the Board finds that VA satisfied its 
duty to notify by way of a VCAA notice letter sent to the 
appellant in August 2003.  That letter, which was sent before 
the RO issued its initial unfavorable decision on the 
appellant's claim in September 2003, informed the appellant 
of the evidence necessary to establish that the veteran's 
death was service connected.  She was notified of her and 
VA's respective duties for obtaining evidence, and was 
specifically asked to send certain information and evidence 
to the RO, including medical evidence that related the 
veteran's death to a disability that had its onset in 
service.

The Board acknowledges that the August 2003 letter did not 
contain any specific notice with respect to how an effective 
date would be assigned if service connection was established 
for the cause of the veteran's death.  However, that question 
is not before the Board currently.  Indeed, as set forth 
below, the Board has determined that the claim for service 
connection for the cause of the veteran's death must be 
denied.  Consequently, no effective date will be assigned as 
a matter of law.  Under the circumstances, the Board finds 
that the August 2003 notice is sufficient for purposes of 
deciding the present appeal.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2005).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to her claim, whether 
or not the records are in Federal custody, and that VA will 
provide a medical examination and/or opinion when necessary 
to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005).  Under applicable law, 
a medical examination and/or opinion is deemed "necessary" 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period, provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4) (2005).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as has a copy of his death certificate, 
and the appellant has not identified and/or provided releases 
for any other evidence that needs to be procured.  The Board 
acknowledges that VA has not obtained a medical opinion with 
respect to whether the veteran's death can be attributed to 
service.  In this case, however, as discussed below, the 
record is devoid of any competent medical evidence that 
indicates that his death "may be associated with" service.  
Under those circumstances, as outlined above, no medical 
opinion is necessary.  No further development action is 
required.

II.  The Merits of the Appellant's Claim

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  Generally, in order to prove 
service connection, there must be (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus, or link, between the current disability and the 
in-service disease or injury.  See, e.g., Pond v. West, 12 
Vet. App. 341, 346 (1999).  However, if diabetes mellitus 
becomes manifest to a degree of 10 percent or more during the 
one-year period following a veteran's separation from 
service, or if active tuberculosis becomes manifest to a 
degree of 10 percent or more within three years of 
separation, those conditions may be presumed to have been 
incurred in service, notwithstanding that there is no in-
service record of the disorders.  38 C.F.R. §§ 3.307, 3.309 
(2005).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.312(a) (2005).  A service-
connected disability is considered the "principal" 
(primary) cause of death when that disability, "singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b).  A "contributory" cause 
of death is inherently one not related to the principal 
cause.  Id. § 3.312(c).  A contributory cause must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death", or "aided or lent assistance to the production of 
death."  Id.

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the appellant's claim for service connection for the cause of 
the veteran's death.  The veteran's death certificate shows 
that he died in March 1991, and that the immediate cause of 
his death was Koch's pulmonary, with diabetes mellitus 
identified as a significant condition contributing to death.  
At the time of his death, he had no disabilities that had 
been adjudicated service connected.  His service medical 
records do not show that he was ever diagnosed with Koch's 
pulmonary (tuberculosis) or diabetes mellitus during service.  
Indeed, the record shows that he was placed under specific 
observation for tuberculosis during service, and that the 
disease was not found.  The available medical evidence is no 
way suggests that diabetes mellitus was manifested to a 
degree of 10 percent or more within one year of a veteran's 
discharge from service, that active tuberculosis was 
manifested to a degree of 10 percent or more within three 
years of separation, or that the veteran's death can 
otherwise be attributed to any condition noted in service.  
Because the record contains nothing in the way of competent 
evidence to link the fatal disease process to the veteran's 
period of military service, the Board must conclude that the 
greater weight of the evidence is against the appellant's 
claim.

In reaching this conclusion, the Board has considered the 
appellant's argument to the effect that the service 
connection should be established for the cause of the 
veteran's death because he was a POW during service.  In this 
regard, the Board notes, first, that acceptable evidence of 
qualifying POW status has not been received.  See 38 C.F.R. 
§§ 3.1(y), 3.203 (2005).  Moreover, even assuming (for 
purposes of argument) that the veteran qualified as a former 
POW, that fact would have no effect on the outcome of the 
present appeal.  Simply put, none of the available medical 
evidence shows that the veteran was ever diagnosed with a 
disability listed in 38 C.F.R. § 3.309(c) (setting out 
conditions subject to presumptive service connection in 
former POW's), including beriberi, or that the veteran's 
death was in any way attributable thereto.

The Board appreciates the appellant's sincere contentions 
regarding the cause of the veteran's death.  However, as a 
layperson, she is not competent to opine on matters that 
require medical knowledge.  See, e.g., Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  In the absence of medical 
evidence linking the veteran's death to service, the appeal 
must be denied.


ORDER

The appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


